Citation Nr: 0523618	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of electric shock.  

2.  Entitlement to compensation benefits for disabilities of 
the veteran's child.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to June 
1958.  

In a February 1979 decision, the Seattle, Washington Regional 
Office (RO) of the Department of Veterans Affairs (VA) denied 
a claim for service connection for residuals of electric 
shock.  The veteran was notified of that decision but did not 
initiate an appeal.  That February 1979 decision represents 
the last final decision with regards to the issue of service 
connection for residuals of electric shock.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for residuals of electric shock.  The appellant 
indicated disagreement with that decision and, after being 
furnished a statement of the case, filed a substantive 
appeal.  

The Board notes, initially, that in the September 2001 rating 
decision on appeal, the RO did not characterize the claim 
involving residuals of electric shock as a petition to 
reopen, or specify what  new and material evidence to reopen 
that claim had been received.  Those facts notwithstanding, 
the preliminary question of whether new and material evidence 
has been presented to reopen a previously denied claim is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As the veteran has 
been provided with the applicable criteria there is in 
essence no prejudice in proceeding on the appropriate legal 
basis.  Accordingly, the Board has identified this issue as 
indicated on the title page.  Such consideration is set forth 
in the decision below.  

The Board has also listed on the title page above the issue 
of whether compensation benefits are payable for the 
veteran's child's disabilities.  This issue was addressed by 
the RO in the rating decision on appeal.  For purposes of 
convenience and clarification, the Board has characterized 
such issue as separate from the claim to reopen service 
connection for residuals of electric shock.  

In October 2003, the Board remanded the matter to the RO for 
additional development.  In May 2005, upon substantial 
completion of the requested development, the RO issued a 
Supplemental Statement Of the Case in which it continued the 
denial of the veteran's claim.  

Finally, in July 2005, the veteran submitted additional 
evidence, consistent of various treatise articles, directly 
to the Board.  In submitting the additional evidence, the 
veteran requested that the Board review such evidence in 
deciding the veteran's claim.  As such, the Board construes 
such statement as a waiver of initial RO review of the 
evidence, and accordingly, will review such evidence in 
deciding the veteran's claim.  See generally, 38 C.F.R. 
§ 20.1304 (2004).  


FINDINGS OF FACT

1.  A February 1979 RO decision denied service connection for 
residuals of electric shock.  Although the veteran was 
notified of that decision in March 1979 he did not initiate 
an appeal.  As such the decision is final.  

2.  Additional evidence associated with the claims file since 
the February 1979 decision is new and material and so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of electric shock.  

3.  The veteran's current disabilities are not etiologically 
related to service or to an electric shock injury sustained 
during service.  

4.  Organic brain syndrome and behavioral disabilities of the 
veteran's child are not among the disabilities recognized by 
VA as subject to compensation benefits.  


CONCLUSIONS OF LAW

1.  The February 1979 decision that denied service connection 
for residuals of electric shock final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of 
electric shock.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).  

3.  The criteria for service connection for residuals of 
electric shock have not been met.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

4.  The claim seeking entitlement to monetary benefits for 
organic brain syndrome or behavioral difficulties in the 
veteran's child, claimed as a residual of an electric shock 
during service is legally insufficient. 38 U.S.C.A. §§ 1805, 
1811, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§  3.814, 
3.815 (2004); Sabonis v. Brown, 6 Vet. App. 426 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

In the present case, the veteran submitted an informal claim 
for service connection for residuals of electric shock in 
November 2000.  In a December 2000 letter, the veteran was 
advised to submit new and material evidence in connection 
with the claim.  In a March 2001 letter pursuant to the VCAA, 
the RO advised the appellant of the types of evidence that he 
needed to send to VA in order to substantiate the claim, as 
well as the types of evidence VA would assist in obtaining.  
Specifically, he was advised to identify evidence showing 
that he had current residuals of electric shock that were 
related to an injury sustained during service.  In addition, 
the veteran was informed of the responsibility to identify, 
or to submit evidence directly to VA.  He was advised that 
the RO would obtain any VA records or other identified 
medical treatment records.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claim.  

For the above reasons, the Board finds that the RO's notice 
in March 2001 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made numerous attempts to obtain 
additional service medical records.  The NPRC responded that 
the service medical records were likely burned in a fire at 
their facility.  To date, attempts to obtain additional 
service medical records have been unsuccessful, and the Board 
finds that further attempts on behalf of the RO are not 
warranted and would unfairly prejudice the veteran in the 
adjudication of his claim.  

In cases such as this one, where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation for VA to assist 
the claimant in the development of the case and to provide 
reasons or bases as to the rationale for any adverse decision 
rendered without service medical records.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
In this matter, by way of a December 2000 letter, the RO 
advised the veteran that he could submit statements from 
persons with whom he served who had personal knowledge of the 
veteran's physical condition prior to, during, or following 
service.  In response, the veteran submitted several lay 
statements in support of his claim.  

The veteran identified private medical treatment records in 
support of his claim.  The RO has obtained treatment records 
from P.K. Vyas, M.D.  Efforts to obtain records from Dr. 
Baize were unsuccessful.  The veteran was notified of that 
fact by way of a December 2004 letter.  He responded later 
that month that he had no further evidence to submit.  

Additionally, the record reflects that the veteran was 
afforded VA examinations in July 2001 and June 2004.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  New and Material Evidence

The veteran contends that he has current disabilities that 
are due to an electrical shock injury sustained during 
service.  

In October 1978, the veteran filed an initial claim seeking 
service connection for residuals of electric shock.  Evidence 
before the RO included service Morning Reports, private 
treatment records, and a report of a December 1978 VA 
examination.  His service medical records were not of record.  
A response from the National Personnel Records Center (NPRC) 
indicated that the veteran's service medical records were 
unavailable and most likely destroyed in a fire at their 
facility in 1973.  Supplied Morning Reports dated in May 1958 
indicated that the veteran was absent from duty from May 7, 
1958 to May 15, 1958 due to injury from an electrical shock 
sustained in the line of duty.  

In a February 1979 rating decision, the RO denied the claim.  
The RO found that although the veteran sustained an electric 
shock injury during service, he had no current identifiable 
residuals of such injury and there was no competent evidence 
linking any other current disability to the veteran's 
service.  The veteran was notified of the decision in March 
1979 but did not initiate an appeal.  As such, the decision 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 
20.302, 20.1103 (2004).  

However, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time since the claim was 
filed prior to the effective date of the new provisions.  The 
applicable provision appears in the 2000 edition of Title 38 
of the Code of Federal Regulations.]

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

In November 2000, the veteran filed a claim to reopen service 
connection for residuals of an electric shock injury.  Among 
the records submitted were statements by private physicians, 
P. K. Vyas, M.D., and Robert Baize, M.D.  In a letter 
received in January 2001, Dr. Baize opined that the 
electrical shock during service caused permanent neurological 
and psychiatric damage.  In a January 2002 statement, Dr. 
Vyas opined that the veteran had multiple medical problems 
that could be attributed to an electrocution injury during 
service.  

Upon review of the above evidence, the Board finds that new 
and material evidence has been received to reopen a claim for 
service connection for residuals of an electric shock injury.  
In this respect, the veteran has submitted medical evidence 
that he has a current disability and evidence linking such 
disability to his military service.  Such evidence is clearly 
material to the claim, and presuming the credibility of such 
evidence, the Board finds that the criteria to reopen the 
finally denied claim have been met.  As such, the claim is 
reopened and the Board will review the claim for service 
connection on the merits.  38 C.F.R. § 3.156(a).  

III.  Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1131 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A.  Background

As noted, Morning Reports indicated that the veteran was 
absent from duty from May 7, 1958 to May 15, 1958 due to 
injury from an electrical shock sustained in the line of 
duty.  

A Medical Certificate and History supplied by Dale Gideon, 
M.D. in October 1978 indicated that he treated the veteran 
since October 1971.  He was initially seen for complaints of 
upper dorsal spinal irritation.  He had a history of 
electrical shock in the military during which he reportedly 
spent 8 days in the hospital.  Supplied treatment records 
reflect that the veteran was seen in May 1978 with complaints 
of low back pain after he fell off a boom.  

The veteran underwent a VA examination in December 1978.  At 
such time, he stated that he was rendered temporarily 
unconscious during service after a crane struck a high-
tension wire.  A genitourinary examiner noted that the 
veteran had an elective vasectomy in 1974.  No current 
genitourinary disability was found.  During the general 
medical examination, the veteran stated that he had back pain 
following the electrical injury during service.  He stated 
that he had right thigh numbness for the past 9 years.  A 
physical examination revealed 1/2 inch atrophy on the right 
calf, but not on the thigh.  No numbness of the right thigh 
was found.  Examination of the low back did not reveal any 
current disability.  A neurological examination was normal.  
An x-ray of the lumbar spine revealed minimal degenerative 
changes at the L1-2 interspace.  

The veteran's brother submitted a statement indicating that 
he was stationed with the veteran at the time of the 
electrical accident.  He stated that the crane operator swung 
a boom into high voltage wires.  He and his brother were both 
hit with electrical current.  He reported that his brother 
was blue, initially declared dead, and taken by helicopter to 
the hospital.  He was reportedly in the hospital for several 
days.  Ever since such time, the veteran had complained of 
headaches and back pain.  

The veteran's spouse submitted a statement in which she 
indicated that she saw the veteran in the hospital following 
the electric shock injury.  She reported that he was very 
pale and had burns on his hand and chest, and his teeth were 
knocked out.  

A service comrade submitted a statement in which he indicated 
that he witnessed the veteran get electrocuted during 
service.  He was reportedly hospitalized for 8 days at Fort 
Bragg Army Hospital.  The comrade attested, without 
elaboration, that the veteran had incurred multiple medical 
conditions since the incident.  

In a January 2001 letter, Dr. Robert Baize stated that he had 
met with the veteran.  The examiner noted the veteran's 
history of electrocution during service.  He stated that the 
veteran's memory was permanently damaged and that his motor 
skills showed neurological damage.  He opined that both 
conditions were a direct result of the incident during 
service.  

The veteran underwent a VA examination in July 2001.  
Therein, he reported the history of electrical injury during 
service.  He also reported a history of two back surgeries, 
the first occurring 14 years prior, and the second surgery 
some years later.  He reported that he limped for the past 15 
years and that he continued to have pain in his back and some 
numbness in the right leg.  He reported that his headaches 
were "pressure" type.  Upon physical examination, the 
veteran's right calf was 10 to 20 percent smaller than the 
left calf.  He had normal muscle strength.  Reflexes in the 
biceps, triceps, brachial radialis, and knees were normal but 
the ankle jerks were absent.  He had normal sensation to 
trace figures and vibration.  Joint sense was normal in his 
feet.  

The examiner opined that the veteran sustained electrical 
shock 43 years ago that caused unconsciousness but that such 
was not a likely cause of chronic headaches or backache.  He 
noted that headaches were muscle, tension-type, and did not 
involve neurologic involvement.  The other diagnosis was 
lumbosacral pain, 15 to 20 years, post-operative, with absent 
right ankle jerk and mild atrophy of the right calf.  

During a genitourinary examination, the veteran reported that 
his second child had behavioral difficulty, organic brain 
syndrome, and a violent temper.  He attributed his son's 
problems to the electrical injury during service.  A physical 
examination did not reveal any disability.  The examiner 
opined that it was "doubtful" that there was any 
relationship between his son's behavior and physical 
condition, and an electrocution during service.  

Another service comrade submitted a statement in October 2001 
in which he alleges that following the electrocution, the 
veteran had to wear a back brace for some time.  

In a January 2002 statement, Dr. Vyas stated that the veteran 
had multiple medical problems.  He opined that the 
electrocution during service could have contributed to his 
health condition.  

Also of record are treatment records from Dr. Vyas for the 
period from May 1994 to May 2003.  They reflect treatment for 
several medical conditions.  They do not however, contain 
medical evidence relating any current medical condition to 
the veteran's military service.  

In June 2004, the veteran underwent a VA Neurological 
examination.  Therein, he contended that headaches and back 
condition were related to the electrocution injury during 
service.  Following the neurological disorders examination, 
the examination opined that the veteran had no obvious 
residuals of the electrical shock incurred during service.  
He had diffuse headaches for more than 40 years, but they 
were neurologically negative.  The veteran also had backache 
characterized by antalgic gait, feeble right ankle jerk, 
absent vibration below the knee, and atrophy of the right 
calf.  The examiner opined that all were secondary to lumbar 
disc disease.  

In May 2005, the veteran submitted several medical treatise 
articles.  The abstracts concerned the medical effects of 
lightning strikes, the medical and bioengineering aspects of 
electrical injuries, and the likelihood of motor neuron 
disease after electrical injury.  

The Board has carefully reviewed all of the evidence of 
record.  

In this matter, it is uncontroverted that the veteran 
sustained an electric shock injury during service.  While 
service medical records are unavailable, Morning Reports 
confirm that the incident occurred, as alleged.  The more 
difficult question is whether the incident resulted in a 
disability during service, or whether the veteran has a 
current disability that is due to such incident.  

The most persuasive medical evidence does not show that the 
veteran sustained physical or neurological impairment 
following the electric shock incident.  Following discharge 
from service, there is no evidence showing medical treatment 
until 1971.  At such time he was treated for upper thoracic 
pain.  The condition was not related to the veteran's 
service.  Later, in 1978, the veteran was treated for a low 
back condition; such condition, however, was attributed to a 
recent injury.  

While the veteran has submitted personal statements and 
statements from colleagues indicating that he sustained 
injuries as a result of the electric shock incident, as 
laypersons without medical training and expertise, they are 
not competent to render an opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

There is medical evidence that references the etiology of the 
veteran's current medical conditions.  It is the obligation 
of the Board to weigh any contrasting or conflicting medical 
diagnoses or opinions.  See Schoolman v. West, 12 Vet. App. 
307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
It goes without saying this responsibility is more difficult 
when, as here, medical opinions diverge.  And at the same 
time, the Board is mindful that it cannot make its own 
independent medical determination and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, though, there are notable differences in the 
medical opinion evidence of record.  

The Board finds the VA examiner's opinion in July 2001 and 
June 2004 the most probative evidence of record concerning 
the etiology of the veteran's claimed disabilities.  These 
persuasive opinions are most convincing, in that both 
examiners reviewed the medical evidence in the file and 
reflected a considered analysis of the pertinent criteria 
essential to determine the etiology of the veteran's alleged 
disabilities.  

The opinion by Dr. Baize, on the other hand, does not set 
forth the basis for his conclusion or cite to medical 
evidence that supports such conclusion.  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Repeated requests for Dr. Baize's treatment records 
by the RO went unanswered.  

Dr. Vyas's opinion that the electrocution "could have 
contributed" makes the opinion of the examiner too 
speculative in nature.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative).  See also Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus).  As such, Dr. Vyas's opinion is of 
limited probative weight.  

Finally, the Board has reviewed the medical treatise evidence 
submitted by the veteran.  These articles discuss the medical 
effects of lightning strikes or electrical injury.  However, 
the claims file does not contain the opinion of a physician 
or other medical care provider that relies on these articles 
as a basis to link some currently identifiable disorder to 
the veteran's service, and it has been held that to establish 
service-connection, medical text evidence must "not simply 
provide speculative generic statements not relevant to the 
veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 
(1998).  Instead, the evidence, "standing alone," must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Id. 
(citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see 
also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition).  

In sum, the preponderance of the evidence is against the 
veteran's claim, and as such, the claim must be denied.  


IV.  Compensation Benefits For The Veteran's Child

The veteran contends that the electrical shock he experienced 
during service led to the development of birth defects in his 
child.  Specifically, he alleged that it took several years 
for his wife to get pregnant and that his dependent child 
suffers from behavioral problems, to include organic brain 
syndrome.  

During the VA genitourinary examination in July 2001, the 
examiner opined that it was doubtful that there was any 
relationship between his son's behavior and physical 
condition, and an electric shock incident experienced by the 
veteran during service.  

In this matter, the competent medical evidence is against 
that claim.  

Additionally, the Board notes that VA compensation benefits 
are only payable to a child under certain prescribed 
circumstances.  According to the applicable law and 
regulations, VA shall pay a monthly allowance, based upon the 
level of disability, to or for a child who has been 
determined to be suffering from spina bifida and who is a 
child of a Vietnam veteran.  38 U.S.C.A. § 1805(a) (West 
2002); 38 C.F.R. § 3.814(a) (2004).  The Board notes that 
spina bifida is the only birth defect that warrants the award 
of monetary benefits and is based upon herbicide exposure of 
the veteran as father or mother of that child.  Jones v. 
Principi, 16 Vet. App. 219 (2002).  

In addition, 38 U.S.C.A. §§ 1812 and 1815 (West 2002) provide 
for the payment of a monetary allowance to any eligible child 
of women Vietnam veterans where that child is born with 
certain birth defects.  However, neither of the foregoing 
circumstances is applicable to the facts of the case.  

In sum, the applicable laws and regulations are unambiguous 
and they do not permit a grant of service connection or 
payment of compensation for organic brain syndrome or 
behavioral disabilities of the veteran's child claimed as due 
to an electric shock incident during service.  In this case, 
where the law and not the evidence is dispositive, the Board 
must deny the claim on the ground of the lack of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for residuals of electric shock is denied.  

Entitlement to monetary benefits for organic brain syndrome 
and behavioral disabilities in the veteran's child, claimed 
as a residual of the veteran's exposure to an electric shock 
during service is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


